Citation Nr: 0300333	
Decision Date: 01/08/03    Archive Date: 01/28/03

DOCKET NO.  02-00 945A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of the recovery of overpayment of 
Chapter 30 educational assistance benefits.


ATTORNEY FOR THE BOARD

C. L. Mason, Senior Counsel



INTRODUCTION

The veteran reportedly served on active duty from June 
1992 to June 1996, although verification of dates of 
service is not contained in the education folder.  

This matter came before the Board of Veterans' Appeals 
(Board) from a May 2001 decision of the Committee on 
Waivers and Compromises (Committee) at the Atlanta, 
Georgia Department of Veterans Affairs (VA) Regional 
Office (RO) and Education Center.  It has been advanced on 
the docket because of administrative error that resulted 
in significant delay in docketing the appeal.  38 C.F.R. 
§ 20.900(c) (2002).


REMAND

The veteran advances on appeal that the alleged 
overpayment of VA Chapter 30 educational benefits in the 
amount of $2,434.93 was not properly created.  The veteran 
contends that he was not told anything about how the 
"kicker" payments worked and that was handled by VA.  In 
effect, the veteran argues that the overpayment of the 
kicker amounts was due to sole VA error.   Sole 
administrative error connotes that the claimant neither 
had knowledge of nor should have been aware of the 
erroneous award.  Further, neither the claimant's actions 
nor his failure to act must have contributed to payment 
pursuant to the erroneous award.  38 U.S.C.A. 
§ 5112(b)(9)(10) (West 1991); 38 C.F.R. § 3.500(b)(2) 
(2002).  It does not appear that the underlying issue of 
sole administrative error has been addressed by the RO.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that when a debtor requests waiver of an overpayment 
and also asserts that the underlying debt is invalid, the 
VA must resolve both matters.  Schaper v. Derwinski, 1 
Vet. App. 430 (1991).  Further, the question of whether 
the overpayment at issue was properly created is 
inextricably intertwined with the issue pertaining to the 
veteran's entitlement to waiver of recovery of the 
overpayment.  See Parker v. Brown, 7 Vet. App. 116 (1994); 
Babchak v. Principi, 3 Vet. App. 466 (1992); Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  The fact that an issue 
is inextricably intertwined does not establish that the 
Board has jurisdiction of the issue, only that the Board 
cannot fairly proceed while there are outstanding matters 
that must be addressed.  

Accordingly, this case is REMANDED for the following 
action: 

1.  The RO should readjudicate the 
veteran's claim, specifically 
addressing the issue of the validity of 
the creation of the overpayment 
indebtedness.  The question of proper 
creation of the overpayment should 
include specifically the question of 
whether there was sole administrative 
error on the part of the VA in the 
creation of the overpayment.  If it is 
found, based upon the evidence of 
record, that the veteran's overpayment 
indebtedness was validly established, 
the RO should explain the legal basis 
for that conclusion and the evidence 
considered.  
 
2.  If the determination is adverse to 
the veteran and he files a timely 
notice of disagreement, the veteran 
should be provided a statement of the 
case.  If applicable, governing 
criteria regarding administrative error 
should be provided, including 38 
U.S.C.A. § 5112(b)(9)(10) and 38 C.F.R. 
§ 3.500(b)(2).  The veteran should then 
be given the appropriate opportunity to 
perfect an appeal by filing a timely 
and adequate substantive appeal.  

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures, if in order.  No 
action is required of the veteran until he is notified.  
The purpose of this remand is to ensure due process and to 
assist the veteran in the development of his claim.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).



